Mr. Justice Dibell delivered the opinion of the court. 2. Appeal and eerob, § 1498*—when improper exclusion of evidence is harmless error. In an action by one drainage district against another to recover the proportional amount of the cost of construction of an outlet for both districts, the exclusion of certain maps and profile held not reversible error where, other evidence established the facts to be shown by such maps and profile. 3. Deainage, § 51*—when benefits to drainage district before its organization are properly shown in action against adjoining district. Benefits accruing to the lands of a drainage district before it was organized were properly shown under section 9 of the Act of 1913 [Callaghan’s 1916 St. Supp. If 4461(8), (9)], in an action under that section by such district against an adjoining organized district, to recover the proportional amount of the cost of construction of an outlet for both districts. 4. Deainage, § 51*—what damages may be recouped by defendant in action by one drainage district against another to recover proportion of cost of construction of outlet. Evidence of damage to the upper drainage district by work done by the lower district, in an action by one drainage district against another, under sections 8 and 9 of the Act of 1913 [Callaghan’s 1916 St. Supp. If 4461(8), (9)], to recover the proportional amount of the cost of construction of an outlet, held properly admitted as set-off or recoupment. 5. Deainage, § 51*—when evidence shows benefit to defendant drainage district from improvements by plaintiff district. Evidence held sufficient to warrant the finding that the drainage improvements made by plaintiff had benefited and not damaged defendant, in an action by one drainage district against another, under sections 8 and 9 of the Act of 1913 [Callaghan’s 1916 St. Supp. If 4461(8), (9)], to recover the proportion of the cost of construction of an outlet for the use of both districts.